UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7311


GRAYLING BROWN-EL,

                  Plaintiff - Appellant,

          v.

BESTY   MURPHY,     Supervisor;   SEPTAMINE     THOMAS,   Probation
Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:11-cv-00757-TSE-JFA)


Submitted:   December 20, 2011              Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grayling Brown-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Grayling Brown-El appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Brown-El v. Murphy, No. 1:11-cv-00757-

TSE-JFA   (E.D.   Va.    Sept.    19,   2011).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                        2